


Exhibit C

 

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENT-S OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.

 

SUPERIOR TELECOM INC.

 

WARRANT

 

Warrant No. AGI-1

 

Dated: December 27, 2001

 

Superior Telecom Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, The Alpine Group, Inc. or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of 200,000
shares of common stock, $.01 par value per share (the “Common Stock”), of the
Company (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price equal to $1.41 per share (as adjusted from time to
time as provided in Section 8, the “Exercise Price”), at any time and from time
to time from and after the date hereof and through and including the date that
is three years after the date hereof (the “Expiration Date”), and subject to the
following terms and conditions.

 

1.             Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Reimbursement Agreement, dated as of
November 30, 2001, among The Alpine Group, Inc., Superior Telecommunications
Inc. and the Company (the “Agreement”).

 

2.             Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time. 
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.

 

3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Transfer Agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.

 

--------------------------------------------------------------------------------


 

4.             Exercise and Duration of Warrants.

 

(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the date hereof to and including the
Expiration Date.  At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

 

(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an Exercise Notice, in the form attached hereto, appropriately completed and
duly signed, and (ii) payment of the Exercise Price for the number of Warrant
Shares as to which this Warrant is being exercised (which may take the form of a
“cashless exercise” if so indicated in the Exercise Notice), and the date such
items are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.”  The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. 
Execution and delivery of the Exercise Notice shall have the same effect as
cancellation of the original Warrant and issuance of a New Warrant evidencing
the right to purchase the remaining number of Warrant Shares.

 

5.             Delivery of Warrant Shares.

 

(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends
unless a registration statement covering the resale of the Warrant Shares and
naming the Holder as a selling stockholder thereunder is not then effective and
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144 under the Securities Act.  The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares as of the Exercise Date.  The
Company shall, upon request of the Holder, use its best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

 

(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

 

(c)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares.

 

2

--------------------------------------------------------------------------------


 

6.             Charges, Taxes and Expenses.   Issuance of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

7.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 8). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.

 

8.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.

 

(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case the Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution shall be adjusted (effective on such
record date) to equal the product of such Exercise Price times a fraction of
which the denominator shall be the average of the Closing Prices for the five
Trading Days immediately prior to (but not including) such record date and of

 

3

--------------------------------------------------------------------------------


 

which the numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of  one outstanding share of Common
Stock, as determined in accordance with the Company’s books and records by the
Company’s independent certified public accountants that regularly examine the
financial statements of the Company (an “Appraiser”), and, if the Holder so
requests, the Company shall cause the Appraiser to deliver to the Holder a
certificate setting forth in reasonable detail its calculations of such fair
market value.

 

(c)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (iv)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”). 
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction.

 

(d)           Subsequent Equity Sales.

 

(i)            If, at any time while this Warrant is outstanding, the Company or
any Subsidiary issues additional shares of Common Stock or rights, warrants,
options or other securities or debt convertible, exercisable or exchangeable for
shares of Common Stock or otherwise entitling any Person to acquire shares of
Common Stock (collectively, “Common Stock Equivalents”) at an effective net
price to the Company per share of Common Stock (the “Effective Price”) less than
the Exercise Price (as adjusted hereunder to such date) (the “Adjustment
Price”), then the Exercise Price shall be reduced to equal the product of (A)
the Exercise Price in effect immediately prior to such issuance of Common Stock
or Common Stock Equivalents times (B) a fraction, the numerator of which is the
sum of (1) the number of shares of Common Stock outstanding immediately prior to
such issuance, plus (2) the number of shares of Common Stock which the aggregate
Effective Price of the Common Stock issued (or deemed to be issued) would
purchase at the Adjustment Price, and the denominator of which is the aggregate
number of shares of Common Stock outstanding or deemed to be outstanding
immediately after such issuance.  For purposes of this paragraph, in connection
with any issuance of any Common Stock Equivalents, (A) the maximum number of
shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock potentially issuable at any time upon conversion, exercise or
exchange of such Common Stock Equivalents (the “Deemed Number”) shall be deemed
to be outstanding upon issuance of such Common Stock Equivalents, (B) the
Effective Price applicable to such Common Stock shall equal the minimum dollar
value of consideration payable to the Company to purchase such Common Stock
Equivalents and to convert, exercise or exchange them into Common Stock (net of
any discounts, fees, commissions and other expenses), divided by the Deemed
Number, and (C) no further adjustment shall be made to the Exercise Price upon
the actual issuance of Common Stock upon conversion, exercise or exchange of
such Common Stock Equivalents; provided, however, that, in the event of any
change in the number of shares of Common Stock deliverable upon conversion,
exercise or exchange of such Common Stock Equivalents, the Exercise Price shall
be recomputed to reflect such change.

 

(ii)           If, at any time while this Warrant is outstanding, the Company or
any Subsidiary issues Common Stock Equivalents with an Effective Price or a
number of underlying shares that floats or resets or otherwise varies or is
subject to adjustment based (directly or indirectly) on market prices of the
Common Stock (a “Floating Price Security”), then for purposes of applying the
preceding paragraph in connection with any subsequent exercise, the Effective
Price will be determined separately on each Exercise Date and will be deemed to
equal the lowest Effective Price at which any holder of such Floating Price
Security is entitled to acquire Common Stock on such Exercise Date (regardless
of whether any such holder actually acquires any shares on such date).

 

(iii)          Notwithstanding the foregoing, no adjustment will be made under
this paragraph (d) (A) in respect of any grant of options or restricted stock to
employees, officers or directors of the Company pursuant to any stock option
plan, restricted stock plan or employment agreement duly adopted or approved by
the Company’s board of directors or in respect of the issuance of Common Stock
upon exercise of any such options, (B) in connection with an equity financing
transaction (or series of transactions) approved by the Company’s board of
directors involving the issuance or sale of Common Stock and/or Common Stock
Equivalents in an amount up to 2.5% of the outstanding Common Stock (determined
on a fully-diluted basis) or (C) in connection with a bona fide acquisition,
merger or similar transaction, the terms of which are approved by the Company’s
board of directors, in which the securities issuable pursuant to any such
transaction are covered by a registration statement on Form S-4 or any successor
form.

 

(e)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a), (b) or (d) of this Section, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased proportionately, so that after such adjustment the aggregate
Exercise Price payable hereunder for the increased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment.

 

(f)            Calculations.  All calculations under this Section 8 shall be
made to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account

 

5

--------------------------------------------------------------------------------


 

of the Company, and the disposition of any such shares shall be considered an
issue or sale of Common Stock.

 

(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 8, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

(h)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction, at least 20 calendar days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary in order
to insure that the Holder is given the practical opportunity to exercise this
Warrant prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

 

9.             Payment of Exercise Price.  The Holder shall pay the Exercise
Price in one of the following manners:

 

(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or

 

(b)           Cashless Exercise. The Holder may satisfy its obligation to pay
the Exercise Price through a “cashless exercise,” in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:

 

 

X = Y [(A-B)/A]

 

where:

 

 

X = the number of Warrant Shares to be issued to the Holder.

 

 

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

 

 

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

 

.

B = the Exercise Price

 

6

--------------------------------------------------------------------------------


 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that, to the extent permitted by or consistent with
applicable law or interpretations thereof by the Securities and Exchange
Commission (whether any such interpretation is contained in a no-action letter,
release or otherwise), the Warrant Shares issued in a cashless exercise
transaction shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Agreement.

 

10.           Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. 
If any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

 

11.           Notices.  Any and all notices or other communications or
deliveries hereunder (including without limitation any Exercise Notice) shall be
in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices or communications shall be
as set forth in the Agreement.

 

12.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

13.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.  This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 

7

--------------------------------------------------------------------------------


 

(b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment.  Without limiting the
generality of the foregoing, the Company (a) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (b) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (c) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c)           Governing Law; Venue; Waiver Of Jury Trial.  the corporate laws of
the state of DELAWARE shall govern all issues concerning the relative rights of
the company and its stockholders.  all questions concerning the construction,
validity, enforcement and interpretation of this warrant shall be governed by
and construed and enforced in accordance with the INTERNAL laws of the state of
new york, without regard to the principles of conflicts of law thereof.  each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the city of new york, borough of manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the transaction documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  the company hereby waives all
rights to a trial by jury.

 

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(f)            Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or to consent or to receive notice
as a stockholder in respect of

 

8

--------------------------------------------------------------------------------


 

meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

SUPERIOR TELECOM INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To [Company Name]

 

The undersigned is the Holder of Warrant No.         (the “Warrant”) issued by
Superior Telecom Inc., a Delaware corporation (the “Company”).  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

 

1.                                       The Warrant is currently exercisable to
purchase a total of                Warrant Shares.

 

2.                                       The undersigned Holder hereby exercises
its right to purchase                   Warrant Shares pursuant to the Warrant.

 

3.                                       The Holder intends that payment of the
Exercise Price shall be made as (check one):

 

       “Cash Exercise” under Section 9(a)

 

       “Cashless Exercise” under Section 9(b)

 

4.                                       If the holder has elected a Cash
Exercise, the holder shall pay the sum of $             to the Company in
accordance with the terms of the Warrant.

 

5.                                       Pursuant to this exercise, the Company
shall deliver to the holder                 Warrant Shares in accordance with
the terms of the Warrant.

 

6.                                       Following this exercise, the Warrant
shall be exercisable to purchase a total of                Warrant Shares.

 

 

 

 

 

 

 

 

 

Dated:

 

 

Name of Holder:

 

 

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                  the right represented by the within
Warrant to purchase               shares of Common Stock of Superior Telecom
Inc. to which the within Warrant relates and appoints                  attorney
to transfer said right on the books of [Company Name] with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

--------------------------------------------------------------------------------

